Order, Supreme Court, New York County (Charles E. Ramos, J.), entered December 21, 2010, which denied plaintiff tenant’s motion for a preliminary injunction to enjoin defendant landlord 63 West 38th Street Development LLC from, among other things, terminating the parties’ lease pending the determination of this action for declaratory relief and damages, unanimously affirmed, without costs.
The court providently exercised its discretion in denying plaintiffs motion for a preliminary injunction (see Nobu Next Door, LLC v Fine Arts Hous., Inc., 4 NY3d 839, 840 [2005]). Even if plaintiff could show that it was likely to succeed on the merits of its claim for declaratory relief, it failed to demonstrate that its potential damages are not compensable in money and capable of calculation, and thus, that it will suffer irreparable harm in the absence of the requested injunction (see Credit Index v RiskWise Intl., 282 AD2d 246, 247 [2001]). Plaintiff has also failed to show that the equities tip in its favor (id.). As the court found, the 12-month period provided in the notice of termination gives plaintiff ample time to ameliorate any “disruption and anxiety” caused by plaintiff’s relocation. Concur — Gonzalez, RJ., Tom, Andrias, Moskowitz and Freedman, JJ.